984 So.2d 1268 (2008)
Patricia CORNELIUS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1532.
District Court of Appeal of Florida, Fourth District.
June 25, 2008.
Rehearing Denied July 16, 2008.
Patricia Cornelius, Greenacres, pro se.
No appearance required for appellee.
PER CURIAM.
Patricia Cornelius appeals an order striking an unsworn 3.850 motion. We affirm the order without prejudice for appellant to file an amended motion that complies with Florida Rule of Criminal Procedure 3.850(c) within thirty days of this court's mandate. Anderson v. State, *1269 627 So.2d 1170 (Fla.1993); Troya v. State, 817 So.2d 932 (Fla. 4th DCA 2002).
STONE, KLEIN and DAMOORGIAN, JJ., concur.